                          United States District Court
                                    for the
                          Southern District of Florida

US Bank,                                )
Plaintiff                               )
                                        )
v.                                      )
                                        )   Civil Action No. 18-cv-23446 Scola
Tonnie Steen,                           )
Defendant.                              )
                                        )

                       Order on Motion for Clarification
       This matter is before the Court Defendant Tonnie Steen’s (“Steen”)
motion for clarification. Steen removed this state court foreclosure proceeding
on August 24, 2018. (ECF No. 1.) The limited state court record provided to
the Court revealed that a final judgment of foreclosure was entered by the state
court on July 9, 2018, (ECF No. 1-1 at 3), and that a mortgage foreclosure sale
of the subject property was set to occur on September 12, 2018. (Id. at 11.)
Steen did not file a notice of removal in this Court. However, the civil filing
sheet indicated that removal was based on federal diversity jurisdiction. (ECF
No. 1.)
       As the removing party, Steen carried the burden of establishing federal
jurisdiction. Williams v. Best Buy, Co., Inc., 269 F.3d 1316, 1319 (11th Cir.
2001). Steen did not set forth any allegations of the parties’ citizenship, and the
Court consequently could not discern whether federal jurisdiction existed over
the case. Accordingly, Steen was ordered to file a notice of removal by August
28, 2018, adequately setting forth the parties’ citizenship, the amount in
controversy, and otherwise establishing the existence of federal jurisdiction.
(ECF No. 5); see also Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410
(11th Cir. 1999). That order warned that failure to timely file the required
notice of removal would “result in the case being remanded to the state court
without further notice.” (ECF No. 5.) Steen did not file a notice of removal by
that date. Thus, he did not meet his burden of establishing federal subject
matter jurisdiction in this case, and Court remanded the action to the Florida
state court and closed the case. (ECF No. 6.)
       Now, Steen moves for clarification of the order requiring an amended
notice of removal. (ECF No. 10.) In the motion, Steen states that he explained
the parties’ citizenship and amount in controversy to the best of his abilities,
concludes the parties’ citizenship is diverse, and requests both a copy of the
order of remand and reconsideration of that order. (Id.) Steen then signs the
motion, listing an address in Miami-Dade County, Florida.
       The Court finds that Steen’s submission still fails to factually allege the
parties’ citizenship. Further, it appears that removal of this case was improper
under the forum-defendant rule, as the motion indicates that Steen resides in
Miami-Dade County and a case is not removable where a defendant “is a
citizen of the State in which such action is brought.” Goodwin v. Reynolds, 757
F.3d 1216, 1216 (11th Cir. 2014); 29 U.S.C. § 1441(b)(2). Thus, the motion for
clarification (ECF No. 10) is denied. The Clerk is directed to mail a copy of this
order and ECF Nos. 5, 6, 7, and 9 to Steen at the address listed below.
       Done and ordered in chambers in Miami, Florida on October 3, 2018.




                                            Robert N. Scola, Jr.
                                            United States District Judge



Copies to:

Tonnie Steen
1015 NW 59th Street
Miami, Florida 33127
